Order filed July 13, 2022.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00479-CV
                                   ____________

CHRISTOPHER BRAN, CBMJ INVESTMENTS & DEVELOPMENT, LLC,
 MONTROSE MULTIFAMILY II HOLDINGS, LLC, AND URBANONE
               PROPERTIES, LLC, Appellants

                                         V.

      SPECTRUM MH, LLC AND SPECTRUM MHU, LLC, Appellees


                    On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-20587

                                     ORDER

      Before this court is an emergency motion filed by appellants to stay the trial
court’s order of June 11, 2022 requiring turnover and appointing a receiver. After
considering the motion, this court temporarily stays the trial court’s order pending
resolution of appellants’ motion. Appellees are directed to file a response to the
motion within 7 days of the date of this order.

                                       PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Poissant and Wilson.